Citation Nr: 1034255	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased disability evaluation for residuals 
of an injury to the left finger with subluxation of the proximal 
phalangeal joint, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Indianapolis, Indiana.  

The Veteran appeared at a hearing before a local hearing officer 
at the RO in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that at the time of a November 2007 VA 
examination, the Veteran was noted to have decreased dexterity of 
the left hand due to joint instability of the 5th PIP joint as 
well as a deformity and ankylosis of the joint.  Examination 
performed at that time revealed the actual ranges of motion of 
the left little finger.  While the Veteran was afforded an 
additional VA examination in March 2008, the examination was more 
focused on his left wrist with no ranges of motion being reported 
for the left little finger.

At the time of his March 2009 hearing, the Veteran indicated that 
the symptoms associated with his left little finger had increased 
in severity since the time of his last VA examination.  He 
expressed his willingness to report for an additional 
examination.  

As result of the Veteran's testimony, he was afforded a VA 
examination in March 2009.  At the time of the examination, the 
examiner did not report any ranges of motion in degrees, despite 
noting that repetitive motion caused further limitation of 
motion.  The examiner also noted that there was no ankylosis, 
which is in contrast with the findings made at the November 2007 
VA examination.  

The Veteran's representative, in his July 2010 written argument, 
indicated that the March 2009 examination was inadequate and 
contradictory.  He specifically observed that the examiner had 
not provided any ranges of motion in the report.  He requested 
that the Veteran be afforded a new VA examination as a result of 
these inadequacies.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to assess the extent of his 
left fifth finger disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should conduct a 
thorough examination of the Veteran's left 
fifth finger,  to include ranges of motion 
reported in degrees and X-ray studies, and 
provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner must answer the 
following questions:  Does the Veteran have 
ankylosis of the left fifth finger?  Does 
the Veteran have arthritis in the left 
fifth finger?  Does the Veteran's left 
fifth finger disability meet the criteria 
for amputation (i.e., metacarpal resection 
with more than one-half of bone lost, or 
without metacarpal resection at the 
proximal interphalangeal joint)?  To what 
extent does the Veteran's left fifth finger 
disability limit the motion in other digits 
or impair the overall function of the hand?  
Describe in detail, what impact, if any, 
the Veteran's left finger injury residuals 
with subluxation of the proximal phalangeal 
joint, have on his employment.  The 
examiner is requested to provide a 
rationale for any opinion provided.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

